
	
		I
		112th CONGRESS
		1st Session
		H. R. 2881
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2011
			Mr. West (for
			 himself, Mr. Thompson of Mississippi,
			 Mrs. Blackburn,
			 Mr. Moran,
			 Mr. Carson of Indiana,
			 Mr. Rangel,
			 Mr. Burton of Indiana,
			 Ms. Brown of Florida,
			 Mr. Palazzo,
			 Mr. Connolly of Virginia,
			 Mr. Towns,
			 Mr. Harper,
			 Ms. Clarke of New York,
			 Mr. Hastings of Washington,
			 Ms. Lee of California,
			 Mr. Schiff,
			 Ms. Bordallo,
			 Mr. King of New York,
			 Mr. Rivera,
			 Mr. Nunnelee,
			 Mr. Walsh of Illinois, and
			 Mr. Grimm) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide compensation to relatives of Foreign Service
		  members killed in the line of duty and the relatives of United States citizens
		  who were killed as a result of the bombing of the United States Embassy in
		  Kenya on August 7, 1998, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Service Line of Duty Death
			 Gratuity Act of 2011.
		2.Death
			 gratuitySubsection (a) of
			 section 413 of the Foreign Service Act of 1980 (22 U.S.C. 3973) is amended, in
			 the first sentence, by inserting or $100,000, whichever is
			 greater after one year's salary at the time of
			 death.
		3.Increased group
			 life insurance benefits applicable to those killed in the line of duty
			(a)In
			 generalChapter 4 of the Foreign Service Act of 1980 (22 U.S.C.
			 3961 et seq.) is amended by adding at the end the following new section:
				
					415.Increased group
				life insurance benefits applicable to those killed in the line of
				dutyNotwithstanding the
				amounts specified in chapter 87 of title 5, United States Code, a Foreign
				Service employee (as such term is defined in section 413) or Government
				executive branch employee who is subject to the authority of the chief of
				mission pursuant to section 207 and is killed as a result of an act of violence
				in the line of duty, as determined by the Secretary, in an operation or area
				that the Secretary of State designates, in writing, as a combat operation or a
				zone of combat shall be deemed to be insured under such chapter for $400,000 if
				such amount is greater than the amount for which such employee is otherwise
				insured under such
				chapter.
					.
			(b)Clerical
			 amendmentThe table of contents in section 2 of the Foreign
			 Service Act of 1980 is amended by inserting after the item relating to section
			 414 the following new item:
				
					
						Sec. 415. Increased group life insurance benefits applicable to
				those killed in the line of
				duty.
					
					.
			4.Requirement to
			 provide compensation
			(a)Compensation
			 requirement
				(1)In
			 general
					(A)RequirementNotwithstanding the amount specified in
			 subsection (a) of section 413 of the Foreign Service Act of 1980, as amended by
			 section 2 of this Act, the Secretary of State shall provide a death gratuity
			 payment under such section in the amount specified in paragraph (2) of this
			 subsection to the surviving dependents of a Foreign Service employee (as such
			 term is defined in such section 413) or a Government executive branch employee
			 subject to the authority of the chief of mission pursuant to section 207 of the
			 Foreign Service Act of 1980, or to an individual otherwise serving at a United
			 States diplomatic or consular mission abroad without a regular salary, who was
			 killed in the August 7, 1998, bombing of the United States Embassy in Nairobi,
			 Kenya.
					(B)DeadlinesSubject
			 to available appropriations, the Secretary of State—
						(i)shall make a
			 partial payment of the death gratuity payment to eligible individuals not later
			 than 180 days after the date of the enactment of this Act; and
						(ii)is
			 authorized to make additional partial payments, as appropriations become
			 available, until the compensation level required under paragraph (2) has been
			 satisfied.
						(C)Minimum
			 paymentThe amount of the payment under subparagraph (B)(i) shall
			 be equal to or greater than the $4,000,000 previously appropriated for such
			 purpose by title I of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2008 (division J of Public Law 110–161; 121 Stat.
			 2277) under the heading Diplomatic and Consular Programs.
					(2)Compensation
			 level
					(A)Salary
			 multipleA payment pursuant to paragraph (1) of a death gratuity
			 payment under section 413 of the Foreign Service Act of 1980 shall be in an
			 amount equal to ten times the salary specified in subparagraph (B).
					(B)Calculation of
			 salaryFor purposes of this paragraph, the salary of an
			 individual used to determine payments under such section shall be
			 $94,000.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of State such sums as may be necessary for purposes of making
			 payments under this section, including amounts appropriated by title I of the
			 Department of State, Foreign Operations, and Related Programs Appropriations
			 Act, 2008 (division J of Public Law 110–161; 121 Stat. 2277) under the heading
			 diplomatic and consular
			 programs.
			
